Title: John Thaxter to John Adams, 28 June 1775
From: Thaxter, John
To: Adams, John


     
      Dear Sir
      Braintree June 28th. 1775
     
     One of the many brave and gallant Actions that have graced our Arms, I take the Liberty of writing you an Account of. The most important Transactions, since your Abscence, you are undoubtedly already informed of; but as this, I am about to relate, is just come to hand, I embrace the Opportunity of sending you an Account of it by the Express.
     Not long before the Date of this, General Gage dispatched two Sloops with Provision to Machias, under the Convoy of a Tender—this Provision was to be exchanged for Lumber and other Articles. Stephen and Ichabod Jones the Contractors had made Application to the Town to supply the Army and Navy with Lumber—one of the Traitors was taken Prisoner, the other fled to the in Imitation of the Colonel perhaps. The Contractors being made Prisoners, the Captain of the Tender threatned instant Demolition to the Town, if there was not an immediate Resignation of them and Springs were put to the Cables for that End. The Inhabitants, neither intimidated by the Abuses they had previously recieved from the Sloops Crews, nor the brutum Fulmen of the Captain, retained the Prisoners—upon which a few Martial Civilities passed between both Parties—but finding our Fire too hot, they put to Sea. The Machias People, determin’d on a Capture of
      the Tender, boarded the Sloops, armed them with Implements of War and Husbandry, and sailed after her, and soon came up with her, when an Engagement ensued, in which our Men, as usual, proved victorious. The Tender had twelve Swivels it is said. The Captain and three Men, besides many wounded, fell on their Part; also Robert Avery of Norwich a Prisoner was unfortunately killed; two or three, with several wounded, fell on our Part. What Men remained on board the Tender were taken Prisoners. This was the tragical End of their intended Exchange.
     A few Days agone arrived at Nantucket, after seven Weeks Passage, a Vessel from England. One of the Passengers, Viz. Mr. William Palfray brought Letters from some of our Enemies in England for our Refugees—he carried them to Watertown and they were read in Congress. There was one from that infamous Parricide Hutchinson, to his Son, wherein he says, “he hopes the Contest will soon be settled, that he may come and spend the Remainder of his Days at Milton.” This Letter is secret and confidential, it is to be supposed.
     Mr. Blowers and Bliss write to Leonard, Taylor, the Amorys and others. They lash us with Infatuation, Delusion and Cowardice. They prophecy no Resistance at all  and an ineffectual one, as will be crushed with the greatest Facility. Their Prophecy will not become History.—In the same Vessel came one Camel an Ensign of regiment who, upon a Narrative of the Battles, utterly refused to go to Boston—he was told, he might be exchanged for one of our Men a Prisoner in Town. No he would not—he says he did not come to fight. At present he is at Watertown, complimented with a guard. Mr. Duncan Ingraham another Passenger says, they are very peacable in England now; but gives it as his Opinion, when the News of the Lexington Battle reaches there, it will throw the Nation into the greatest Convulsions imaginable.
     We hear General Washington is expected very soon. Almost every Tongue is applauding the Wisdom of the Appointment, and almost every Arm is expanded to recieve him. From present Appearances, We have Reason to believe there will be such a Reception, as will give a most weighty Confirmation to the Appointment.—Master Cleverly “duplices tendens 2d Sydera Palmas,” exclaims, as usual, against Congresses, Novanglus’s Pieces &c. The least justification of them, or of one Measure that has been adopted, will close his Eyes, and set his Head vibrating. Desponding Fears have not yet seized him. The Prospect of your Meadow as a Gratuity for his Bigotry and persecuting Zeal, buoys up his Spirits.
     I am sorry to inform you that our Company does not continue their Exercise. Not once have they met since your Abscence. We want you, Sir, to animate us.
     My Father and Mother send their Respects to you and wish you better Health.
     Please to accept this and my Wishes for a Restoration of your Health, and the following Toast lately given by Coll. Orne, “may the Justice of Britain disarm every American.”
     
      From, Sir, your most obedient Servant,
      J. Thaxter
     
    